 US FURNITURE INDUSTRIESChatham County of High Point,a Division of U SFurniture IndustriesandJames Turner Case11-CA-12659March 10, 1989DECISION AND ORDERBY MEMBERS JOHANSEN, HIGGINS, ANDDEVANEYOn November 23, 1988, Administrative LawJudge J Pargen Robertson issued the attached decisionThe Respondent filed exceptions and a sup-porting briefThe National Labor Relations Board has delegated its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, i andconclusions and to adopt the recommended Orderas modifiedORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Respondent, Chatham County of High Point, a Divi-sionofU S Furniture Industries,High Point,North Carolina, its officers, agents, successors, andassigns, shall take the action set forth in the Orderas modified1Substitute the following for paragraph 1(b)(b) In any like or related manner interferingwith, restraining, or coercirg employees in the exercise of the rights guaranteed them by Section 7of the Act "2Substitute the attached notice for that of theadministrative law judgerThe Respondent has excepted to some of the judge s credibility findingsThe Board s established policy is not to overrule an administrativelaw judges credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsAPPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice159Section 7 of the Act gives employees these rightsTo organizeTo form, join, or assist any unionTo bargain collectively through representatives of their own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOT discharge our employees becausethey engage in protected concerted activitiesWE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL offer immediate and full reinstatementto James Turner to his former position or, if thatposition no longer exists, to a substantially equiva-lent position, without prejudice to his seniority orother rights and privileges previously enjoyedWE WILL make James Turner whole for any lossof earnings he suffered by reason of his discharge,with interestWE WILL notify him that we have removed fromour files any reference to his discharge and that thedischarge will not be used against him in any wayCHATHAM COUNTY OF HIGH POINT,A DIVISION OF US FURNITURE IN-DUSTRIESPatricia L Timmins Esq,for the General CounselRobert E Sheahan Esqof High Point, North Carolinafor the RespondentDECISIONSTATEMENT OF THE CASEJPARGEN ROBERTSON Administrative Law JudgeThis case was heard by me in Winston Salem NorthCarolina, on August 31, 1988 The complaint whichissued on May 2 1988 based on a charge filed on March18 1988 alleges that Respondent violated Section 8(a)(1)of the Act iThe issue here is whether James Turner was discharged because he engaged in protected activity Specifically this decision must address the basis for Respondent s decision to discharge Turner on March 41988, and whether that basis illustrates conduct violative of Section 8(a)(1)In dealing with the question of the basis for Respondent s decision to discharge James Turner I must determine the source of Respondents decisioniRespondent in its answer to the complaint admitted all the commerce allegations and that it is an employer engaged in commerce withinthe meaningof Sec 2(6) and(7) of the Act293 NLRB No 19 160DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe highest ranking supervisor that testified was DonGouge, Respondents warehouse manager Gouge wasthe supervisor who told Turner that he was dischargedAlthough James Turners testimony was disputed onseveral points, there was no dispute regarding his testamony about his terminal interview with Warehouse Manager Gouge[Don Gouge] told me that I had been terminated bytheCompany and that it had been nice workingwith me And I asked him why had I been terminated and he said he did not know And I could askLarry Smith for furtherdetailsGouge did not testify concerning the specifics of histerminal interview with TurnerGouge did admit thatLarry Smith made the decision to terminate TurnerGougetestifiedLarry Smith and he s my boss and I d mentioned itto him also, about what happened And I think itwas about 3 15 he come [sic] into my office andtoldme to go ahead and terminate Jim Turner forinsubordination So I didAfter being told of his discharge by Gouge Turnerspoke to Larry Smith Smith did not testify Turner s testimony regarding his conversation with Smith is unrebuttedIasked him why I had been terminated from theCompany He asked me if I asked Don Gouge whyI had been terminated from the Company and I toldhim that I had inquired it of him and he said he didnot know I could ask and he said Don told you hedidn t know And I said yes that s what he told meAnd he sort of looked at me funny He told thereason you ve been terminated is under the-insubordination which is to say you ve been talking withthe temporariesabout thewagesand the benefitsand that there was a dispute there as far as what hemade and what they made And that I didn t getalongwith the new employees or I didn t wantthem working there And he said-insubordinationor not I don t know but that s the way it isDunng work on the day of his discharge JamesTurner talked with several employees including SandyDalkinswho had been recently hired, and AlonzoMiller Turner s conversations also included two employees of Regency Temporary Service One of those temporary employees was Hubert Strickland Strickland wasassignedtowork at Respondent on March 4 1988Those conversations included employees wages and thedifference between the hourly wage of the temporaryemployees and that of new hires Dalkins and MillerThe temporary employees were making $5 an hourwhile Dalkins and Miller were making $4 an hourAnton Holland was the only supervisor that overheardany of the conversations involving Turner and othersHolland overheard Turner discuss the difference in thewage rates of temporary employees and new hires Holland testifiedQ Just relate what you overheard at that timeA Turner was making a comparison as far aswages and telling these guys like man you guysfools for working here and these guys making somuch and these guys making so much and theseguys and I wouldn t do this and he just makingthem feel bad And he-Q Did he suggest that they quit) Did Mr Turnersuggest that Dalkins and Miller quit?A He made the statement like I wouldn t workhere if they were getting paid more than I wasAnd he was laughing and you know, the more helaughed I guess, the more they was getting upsetthereSoon after Holland overheard Turner talking withDalkins,Miller, and others, Sandy Dalkins and AlonzoMiller talkedwithWarehouseManager Don GougeGouge testified about that conversationSowhen I went back out into the warehouseSandy and Alonzo was walking toward me towards the time clock I stopped them and askedthem what their problem was They said we rethinking about quittingAnd I said if you re nothappy with the job, you might as well go ahead andquitAnd they said okay So they went andpunched outDiscussionRespondentin itsbrief, contends James Turner wasfired on March 4, 1988 because he intentionally and deliberately instigat[ed] other employees to quit their jobsRespondent contends that Turner was not discharged because he discussed wages with other employees In factRespondent,in itsbrief concedes that the law is clearthat discharge for that reason would constitute a violationThe General Counsel on the other hand argues thatTurner was discharged because he discussed wages withother employeesThe undisputed evidence shows that the GeneralCounsel is correctThe testimony regarding Turner'sconversation with the official who decided to dischargehim, Larry Smith, shows that Turner s discharge wasmotivated by his talking with the temporaries about thewages and the benefits and that there was a dispute thereas far as what we make and what they make Smith saidnothing aboutinstigatingother employees to quit theirjobsThat evidence shows that Turner s discussion aboutwages constituted a reason for his discharge RegardingRespondents contention that Turner intentionally anddeliberately instigated other employees (i e , Dalkins andMiller) to quit their jobs, I shall consider what evidencewas available to Larry Smith when he decided to fireTurnerAlthough several employees testified there was noshowing that any of those employees reported to supervision what Turner had said The only supervisor shownto have knowledge of what Turner said was Anton HollandHolland s material testimony is quoted above US FURNITURE INDUSTRIESThere are several factors to consider in determiningthe impact of Turner s comments to Dalkins and MillerRegarding his influence on their quittingit isnoteworthythat subsequent to their discussion with Turner,Warehouse Manager Gouge suggested to Dalkins and Millerthat they quitSecondly I must consider to what extent Turner scomments were not part and parcel of thewage discussion, i e, if the law protects employees in their discussion of wages, is it permissible to limit that discussion tocomments that do not rise to the level of suggestingstrong actions by employeesAdditionally I must question whether Respondent actuallydetermined that Turner would have been discharged absent the wage discussion(Wright Line251NLRB 1083 (1980) enfd 662 F 2d 899 (1st Cir 1981),certdenied 455 U S 989 (1982)) There is substantialevidence that it was the wage differential that motivatedTurner s comments Moreover the discharging supervisorLarry Smith clearly articulated that the wage comments motivated Turner s discharge The record doesnot show that Respondent was ever able to separate thewage discussions from the remainder of the employeesdiscussionsAs noted above, the unrebutted evidence shows thatinstigatingother employees to quit their jobs was not articulated as a reason for Turner s discharge until advanced in these proceedings During his terminal interviews with Don Gouge and Larry Smith, James Turnerwas not told that the was being discharged because hecaused Dalkins and Miller to quitFinally there is no showing that Respondent ever pursued an inquiry into why Dalkins and Miller quit Theassertion thatTurnerintentionallyand deliberatelyinstigat[ed]resignations of other employees is not determinative of whether Turner was discharged because ofhis protected activitiesEven if Respondent had determined that Dalkins and Miller quit because of Turner scomments, its activity may have been violative if thosecomments were protected The evidence shows that Respondent did not inquire why Dalkins and Miller quit Itdid not ask them first if Turner s comments caused theirresignation and, if so which comments by Turner causedthe resignationsI am unableto determine that Respondent relied on unprotected comments by Turner whenthere was no showing that it even questioned why Dalkins and Miller quitThe above considerations convince me that the motivating factor for Respondent's action wasJamesTurner sdiscussionwith other employees and with temporaryworkersassignedtowork for Respondent about theirwage rates That action by Respondent constitutes a violation of Section 8(a)(1) (SeeRescue Systems,284 NLRB694 (1987)),Scientific AtlantaInc278NLRB 467(1986)ElectronicData Systems278 NLRB 125 (1986)The Loft,277NLRB 1444 (1986),A L S A C, 277NLRB 1532 (1986) The evidence failed to prove thatRespondent would have discharged Turner in the absence of his protected activitiesCONCLUSIONS OF LAW1611Chatham Countyof High Point,a Division of U SFurniture Industries is an employer engaged in commerce within the meaning of Section 2(6) and(7) of theAct2By discussing wage rates with other employeesJames Turner engaged in protected concerted activity3By discharging employee James Turner because heengaged in discussions that were protected under theAct, Respondent violated Section8(a)(1) of the ActTHE REMEDYHaving found that the Respondent has engaged in certam unfair labor practices in violation of Section 8(a)(1)of the Act I shall order it to cease and desist, and totake certain affirmative action designed to effectuate thepolicies of the ActHaving found that Respondent has illegally dischargedits employee James Turner in violation of Section 8(a)(1)of the Act I shall order Respondent to offer Turner immediate and full reinstatement to his former position orif that position no longer exists, to a substanially equivalent position, without prejudice to his seniority or otherrights and privileges and to make Turner whole, withinterest, for any loss of earnings he suffered as a result ofthe discrimination against him Backpay and interest shallbe computed in the manner prescribed in FW Woolworth Co90 NLRB 289 (1950), plus interest as computed inNew Horizons for the Retarded283 NLRB 1173(1987) 2On these findings of fact and conclusions of law andon the entire record, I issue the following recommended3ORDERThe Respondent Chatham County of High Point aDivision of U S Furniture Industries High Point, NorthCarolina its officers agents, successors, and assigns, shall1Cease and desist from(a)Discharging its employees because of their protected concerted activities(b) In any like or related manner restraining or coercing employees in the exercise of the rights guaranteedthem by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer James Turner immediate and full reinstatement to his former job or if that job no longer exists toa substantially equivalent position, without prejudice tohis seniority or any other rights or privileges previouslyenjoyed, and make him whole for any loss of earnings2UnderNew Horizonsinterest is computed at the short term Federalratefor theunderpayment of taxes as set out in the 1986 amendment to26 U S C §6621 Interestaccrued before 1 January 1987(effective dateof the amendment)shallbe computedas inFlorida Steel Corp231NLRB 651 (1977)3If no exceptions are filed asprovided by Sec 102 46of the Board sRules and Regulations the findings conclusions and recommendedOrder shallas provided in Sec102 48 of theRulesbe adopted by theBoard and all objections to themshall be deemed waived for all purposes 162DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand other benefits suffered as a result of the discrimination againsthim, in themanner setforth in the remedysection of the decision(b) Remove from its files any reference to the unlawfuldischarge and notify the employee in writing that thishas been done and that the discharge will not be usedagainst himin any way(c)Preserve and, on request, make available to theBoard or itsagentsfor examination and copying, all payroll records, social security payment records, timecards,personnel records and reports, and all other records necessary to analyze the amount of backpay due under thetermsof this Order(d) Post at its facility, in High Point, North Carolinacopies of the attached notice markedAppendix 44 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Postedby Order ofthe NationCopies of the notice, on forms provided by the RegionalDirector for Region 11, after being signed by the Respondent s authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilypostedReasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced orcovered by any other material(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to complyalLaborRelations Board shall readPosted Pursuantto a Judgment ofthe UnitedStates Court of AppealsEnforcing an Orderof theNationalLaborRelations Board